                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,

              vs.                                              Case No. 19-CR-127

DONALD STENSON,

                     Defendant.


                    UNOPPOSED MOTION TO ADJOURN TRIAL

      Donald Stenson moves this Court to remove from the Court’s calendar the

September 13, 2019, final pretrial conference, and the September 23, 2019, jury trial. As

grounds for this motion, undersigned counsel states the following:

      1.     On July 15, 2019, Donald Stenson was arraigned on four counts alleging

traveling in foreign commerce to engage in illicit sexual conduct with a minor, pursuant

to 18 U.S.C. § 2423(c) and (e), and four counts alleging solicitation of a minor to engage

in a commercial sex act, pursuant to 18 U.S.C. § 1591(a)(1), (b)(1) and 1596(a)(1). Stenson

entered a not guilty plea, and Magistrate Judge David Jones detained pending trial. Mr.

Stenson does not oppose this request.

      2.     With this indictment, Donald Stenson faces significant potential

consequences including mandatory minimum sentences of 10 and 15 years on counts five

through eight. Stenson has no previous criminal history



                                                                      Federal Defender Services
                                                                              of Wisconsin, Inc.
      3.     Stenson’s defense counsel needs additional time for investigation and trial

preparation. The indictment’s allegations, that Stenson travelled overseas to engage and

attempt to engage in illicit sexual conduct, and which alleges victims that live in the

Philippines, pose significant barriers to investigation. At this point, undersigned counsel

has represented Mr. Stenson for one week. He simply needs considerably more time to

represent him adequately.

      4.     Undersigned counsel spoke with Assistant United States Attorney Megan

Paulson earlier today, and Ms. Paulson stated that the government does not oppose the

adjournment request.

      For these reasons, Donald Stenson respectfully asks this Court to remove from the

Court’s calendar the September 13, 2019 final pretrial conference and the September 23,

2019 jury trial. Counsel suggests modifying the September 13 court appearance to a

scheduling conference.

      Dated at Milwaukee, Wisconsin, this 30th day of July, 2019.

                                         Respectfully submitted,

                                         /s/ John W. Campion
                                         John W. Campion, WI Bar #1002697
                                         Federal Defender Services
                                             of Wisconsin, Inc.
                                         517 E. Wisconsin Avenue – Room 182
                                         Milwaukee, WI 53202
                                         Tel. (414) 221-9900
                                         Email: john_campion@fd.org

                                         Counsel for Defendant, Donald Stenson



                                            2
                                                                       Federal Defenders Office
                                                                             of Wisconsin, Inc.
